DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 , 7, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. [US 2012/0313509 A1], “Takagi”.

Regarding claim 1, Takagi discloses an electroluminescent display device (Fig. 1 – 7, 10 – 21) comprising: 
a substrate (Fig. 5/18, 11) on which a display area (Fig. 1, 2) displaying an image and a non-display area (3) disposed outside the display area are defined (Fig. 1 shows the overview layout of display device, Fig. 5 and 18 are relied upon for the details of the device); 
a plurality of sub-pixels (Fig. 1, 5, ¶[0054]) disposed in the display area on the substrate (as supported by Fig. 18, 11) and arranged along a first direction and a second direction (as shown in Fig. 1); 
a light-emitting diode (Fig. 18, 10, ¶[0054]) disposed at each of the plurality of sub-pixels and including a first electrode (Fig. 18, 12), a light-emitting layer (15), and a second electrode (16); 
a first bank (13) disposed between adjacent sub-pixels arranged along the second direction and overlapping edges (as shown) of the first electrode (12); and 
a second bank (Fig. 18, 44/54) disposed between adjacent sub-pixels arranged along the first direction and having an opening corresponding to a column of the sub-pixels arranged along the second direction (as shown Fig. 17 – 19), 
wherein the opening includes a first portion corresponding to the display area and a second portion corresponding to the non-display area, and wherein a width of the second portion is narrower than a width of the first portion (See Fig. 19 annotated below for clarity, a portion of the second opening is smaller than the first portion).

    PNG
    media_image1.png
    398
    670
    media_image1.png
    Greyscale

Regarding claim 2, Takagi discloses claim 1, Takagi discloses the second portion includes at least one uneven pattern at each of a first side surface and a second side surface facing each other along the first direction (as show in annotated Fig. 19 above).
Regarding claim 3, Takagi discloses claim 2, Takagi discloses the at least one uneven pattern at the first side surface and the second side surface are disposed symmetrically or asymmetrically (as show in annotated Fig. 19 above the uneven portion is symmetrical).
Regarding claim 4, Takagi discloses claim 2, Takagi discloses the at least one uneven pattern has a rectangular shape, a triangular shape, or a semicircular shape (as show in annotated Fig. 19 above the uneven portion is a rectangular shape).
Regarding claim 6, Takagi discloses claim 2, Takagi discloses includes a third portion between the first portion and the second portion (see annotated Fig. 19 above).
Regarding claim 7, Takagi discloses claim 2, Takagi discloses a width of the third portion decreases from the first portion to the second portion (as shown in Fig. 19 above).
Regarding claim 11, Takagi discloses claim 1, Takagi discloses the first bank (Fig. 5, 18, 13) has a hydrophilic property and the second bank (14/44) has a hydrophobic property (¶[0076)).
Regarding claim 13, Takagi discloses claim 1, Takagi discloses the first bank (Fig. 5, 18, 13) is formed between adjacent sub-pixels arranged along the first direction (as shown).
Regarding claim 14, Takagi discloses claim 1, Takagi discloses the light-emitting layers (15) are formed on the first electrodes (12) of the sub-pixels arranged along the second direction and on 42the first bank between the sub-pixels adjacent along the second direction to thereby form one body (as shown in Fig. 1- 2C, ¶0099] and Fig. 5).
Regarding claim 15, Takagi discloses claim 1, Takagi discloses at least one thin film transistor (Fig. 5, 20) between the substrate (11) and the first electrode (12), and the first electrode is connected (as shown) to the at least one thin film transistor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. [US 2012/0313509 A1], “Takagi”.
Regarding claim 5, Takagi discloses claim 2, Takagi does not specifically teach the shape wherein the at least one uneven pattern is curved. However, Takagi does teach an extending portion having rectangular portions (see Fig. 19 above). It would have been obvious to a person having ordinary skill in the art to change the shape of the extension, as a change in shape is generally considered within ordinary skill level.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a curved pattern as a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04).
Regarding claim 12, Takagi discloses claim 1, Takagi discloses in Fig. 5 and 18 as two separate bank bodies not one body.
However, Takagi discloses in an alternative embodiment in Fig. 14 the first bank and the second bank are formed as one body (34) with a suitable alternative process  while still maintaining the capable of forming a film in which a surface has liquid repellency and inside has hydrophilicity (¶[0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative shape as taught in the alternative embodiment such that the first bank and the second bank are formed as one body because such a modification would form a single film in which a surface has liquid repellency and inside has hydrophilicity (¶[0126]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. [US 2012/0313509 A1], “Takagi” and further in view of Choi et al. [US 2015/0311261 A1], “Choi”.
Regarding claim 8, Takagi discloses claim 1, Takagi discloses the opening includes a first opening, a second opening, and a third opening (as shown) corresponding to a first sub-pixel column (SB1), a second sub-pixel column (SB2), and a third sub-pixel column (SB3) each including the sub-pixels arranged along the second direction (see Fig. 19 above), respectively.  Takagi does not disclose a width of the second sub-pixel column is larger than a width of the first sub-pixel column and smaller than a width of the third.
However, changing the width of the sub-pixel column is well-known in the art. Choi disclose light emitting display device includes a plurality of pixels defined on a substrate. A size of a light emitting area of a first sub-pixel of the plurality of sub-pixels is differ in size of a light emitting area of a second sub-pixel of the plurality of sub-pixels. Specifically, Choi discloses the light emitting area (Fig. 5, EA_R) is larger than the light emitting area (EA_G) and smaller than light emitting area (Fig. 5, EA_W). Choi discloses adjusting the size of each sub-pixel will achieve an optimum luminance for each color (¶[0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the width of the sub pixel columns as taught in Choi in the device of Takagi such that a width of the second sub-pixel column is larger than a width of the first sub-pixel column and smaller than a width of the third because adjusting the size of each sub-pixel will achieve an optimum luminance for each color (¶[0009]). Further, a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 U.S.P.Q. 237, CCPA 1955).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/
Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/Primary Examiner, Art Unit 2891